Citation Nr: 0925223	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO. 06-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 1981. He died in October 2003. The Appellant seeks 
benefits as the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Appellant 
if further action is required.


REMAND

The Appellant is seeking to establish service connection for 
the cause of the Veteran's death. He died in October 2003 
from hypothermia, which she contends was related to his 
delusional disorder. In particular, the Appellant alleges 
that the Veteran's psychiatric disability is directly related 
to service and caused him to wander away from home and 
ultimately die from hypothermia.

While the Board sincerely regrets the delay, this matter 
cannot be finally decided until the Appellant is afforded due 
process, including notice of the medical and lay evidence 
necessary to establish her claim. Under 38 C.F.R. § 3.159(b), 
VA has a duty to provide such notice prior to final 
adjudication of the Appellant's claim. A review of the claims 
folder reveals that at no time during the course of this 
active appeal, which was filed in January 2005, has the 
Appellant been notified of the evidence necessary to 
establish service connection for the cause of death.

Also, in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim for 
service connection for the cause of the Veteran's death, the 
United States Court of Appeal for Veterans Claims (CAVC) has 
held that section 5103(a) notice must be tailored to the 
claim. 
Hupp v. Nicholson, 21 Vet. App. 342 (2007). The notice should 
include (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. Id. Because 
there has been not notice at all provided as of yet, the 
elements of Hupp certainly have been neglected.

While the Board sincerely regrets the delay, this matter must 
be remanded to afford the Appellant her due process rights 
prior to final adjudication.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its 38 C.F.R. 
§ 3.159(b) duty to notify the Appellant of 
the medical and lay evidence necessary to 
establish service connection for the cause 
of the Veteran's death. The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the Appellant's claim. The 
notice should include (1) a statement of 
the conditions for which the Veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service- 
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected. The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the Appellant 
and which portion, if any, VA will attempt 
to obtain on her behalf.

2. Readjudicate the Appellant's claim. If 
the benefits sought on appeal remain 
denied, the Appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




